SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

204
CA 13-01500
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


ROBIN E. RUNDLE-KRZYZANIAK AND THOMAS M.
KRZYZANIAK, PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

JUSTIN A. BAIN, DEFENDANT-RESPONDENT.


STASIA ZOLADZ VOGEL, DERBY, FOR PLAINTIFFS-APPELLANTS.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (LAUREN M. YANNUZZI OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered October 29, 2012. The order granted
defendant’s motion to dismiss plaintiffs’ complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court